DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Status of the Claims
Amendment filed December 20, 2021 is acknowledged. Non-elected Invention and/or Species, Claim 15 has been withdrawn from consideration. Claim 5 has been cancelled. Claims 1, 4 and 19 have been amended. Claims 1-2, 4 and 6-19 are pending.
Action on merits of the Elected Invention, claims 1-2, 4, 6-14 and 16-19 follows.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over TOMOMATSU (US. Pub. No. 2002/0135037) in view of NAKAJIMA (US. Pub. No. 2011/0062545) and NISHIDA et al. (US. Pub. No. 2017/0256536) and NISHIMURA (US Patent No. 9,461,030) all of record.
With respect to claim 1, TOMOMATSU teaches a semiconductor device substantially as claimed comprising: 
a semiconductor layer (11); 
a transistor cell portion (40), formed in the semiconductor layer (11); 
a first insulation (14), formed in the semiconductor layer; and
5a plurality of diode (30a, b, 31), electrically separated from the transistor cell portion (40) and disposed inside the first insulation (14), the plurality of diodes being apart from a side surface of the first insulation (14), the plurality of diodes being physically independent from each other, each of the plurality of diodes having a first conductivity type (N) portion (18), which is formed to an annular shape in plan view, and a second conductivity type (P) portion (16), which is formed in a region surrounded by the first 10conductivity type (N) portion (18); 
15a first wiring and a second wiring formed on the semiconductor layer (11), the first wiring and the second wiring facing each other through the first insulation (14) in a first direction; 
a first electrode (22) extending from the first wiring toward the second wiring in the first direction, the first electrode (22) being connected to the first conductivity type (18) portion of at least one of the plurality of diodes; and 

a surface conductive film (source electrode) formed on the semiconductor layer (11) such that the surface conductive film covers substantially an entirety of the semiconductor layer (11), the surface conductive 25film having a diode (30) opening from which the first wiring, the second wiring and the first insulation (14) are exposed, wherein 
the diode (30) opening is formed in a (central) portion of the surface conductive film,AMENDMENT AFTER FINAL 
SN: 16/425,568Page 2 of 13Atty. Dkt. No. ROHM61-34635the first wiring includes a first finger (15) extending from a peripheral edge portion of the semiconductor layer (11) to the diode (30) opening in plan view, 
30the second wiring includes a second finger (15) extending from the peripheral edge portion of the semiconductor layer (11) to the diode (30) opening in plan view such that the second finger (15) is parallel to the first finger (15), 
the plurality of the diodes (30a,b, 31) are provided in a region sandwiched between the first finger (15) and the second finger (15) such that the plurality of the diodes are not overlapped with the first finger (15) and 35the second finger (15) in plan view, and the plurality of the diodes (30a, b, 31) are mutually electrically connected to each other, 
the plurality of diodes (30a, b, 31) include one first diode (31) and a plurality of second diodes (30a, b), connected in parallel to the first diode (31) and connected serially to each other, and 
the one first diode (31) has the same plane size as each of the plurality of second diode (30a, b). (See FIGs. 3, 7A-B).


However, NAKAJIMA teaches a semiconductor device including: 
a semiconductor layer (1); 
a transistor cell portion (FET AREA), formed in the semiconductor layer (1);
a first trench (205), formed in the semiconductor layer (1); 
5a diode (7), electrically separated from the transistor cell portion (FET) and A) disposed inside the first trench (205), the diode (7) being apart from a side surface of the first trench (205). (See FIG. 5A-B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the plurality of diodes of TOMOMATSU inside the first trench as taught by NAKAJIMA to improve detection capability of the diodes.

Further, NISHIDA teaches a semiconductor device including:  
a semiconductor layer (2); 
a transistor cell portion (Tr), formed in the semiconductor layer (2); 
a second trench (46), formed in the semiconductor layer (2); and 
B) a bidirectional Zener diode (D), electrically connected to the transistor cell portion (Tr) and having a pair of first conductivity type portions (52), disposed inside the second 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of TOMOMATSU including the bidirectional Zener diode formed in the second trench as taught by NISHIDA to provide ESD protection. 

Furthermore, NISHIMURA teaches a semiconductor device including: 
a surface conductive film (34) formed on the semiconductor layer (100) such that the surface conductive film (34) covers substantially an entirety of the semiconductor layer (100), the surface conductive (34) 25film having a diode (1) opening from which a first wiring, a second wiring and the first insulation are exposed, wherein 
the diode opening is formed in a central portion of the surface conductive film,AMENDMENT AFTER FINAL 
SN: 16/425,568Page 2 of 13Atty. Dkt. No. ROHM61-34635the first wiring includes a first finger (6) extending from a peripheral edge portion of the semiconductor layer to the diode (1) opening in plan view, 
30the second wiring includes a second finger (7) extending from the peripheral edge portion of the semiconductor layer to the diode (1) opening in plan view such that the second finger (7) is parallel to the first finger (6). (See FIGs. 1, 2, 4).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the plurality of diodes of TOMOMATSU in the central portion of 

With respect to claim 2, In view of NAKAJIMA, the semiconductor device further comprising: a first insulating film, formed between an inner surface of the trench (205) and the diode (7); and 
wherein the first insulating film includes a first portion (102a), disposed at a bottom surface of the trench, and a second portion (5a), formed thicker than the first portion (102a) of the insulating film and 5disposed at side surface of the trench.  

With respect to claim 6, in view of NISHIDA, the transistor cell portion includes 
a gate trench (28), 
a first conductivity type source region (35), formed at a side of the gate trench (28) and exposed at a 5front surface of the semiconductor layer (2), 
a second conductivity type body region (34), formed at the side of the gate trench (28) such that the body region (34) is in contact with the source region (35), 
a first conductivity type drain region (22), formed at the side of the gate trench (28) such that the drain region (22) is in contact with the body region (34), 
10a gate insulating film (29), formed on an inner surface of the gate trench (28), and 
a gate electrode (30), embedded in the gate trench (28) via the gate insulating film (29), and 
the plurality of diodes (30 of TOMOMATSU) and the bidirectional Zener diode (D) are constituted of the same material (polysilicon) as the gate electrode (30). (See FIG. 2).   

With respect to claim 8, in view of NISHIDA, the gate trench (28), the first trench (205, of NAKAJIMA), and the second trench (46) have the same depth as each other. 

With respect to claim 9, in view of NISHIDA, the gate insulating film (29) includes a first portion, disposed at a side surface of the gate trench (28) and a second portion, formed thicker than the first portion of the gate insulating film and disposed at a bottom surface of the gate trench (28).   
With respect to claim 13, in view of NISHIDA, the semiconductor device further comprises: a second insulating film (40), formed between an inner surface of the second trench (46) and the bidirectional Zener diode (D), and 
wherein the second insulating film (40) includes a first portion (47), disposed at a bottom surface of 5the second trench (46), and a second portion (40), formed thicker than the first portion (47) of the second insulating film and disposed at a side surface of the second trench (46).  

With respect to claim 14, in view of NISHIDA, one of the pair of first conductivity type portions (52) of the bidirectional Zener diode (D) is electrically connected to the gate electrode (9) and the other of the pair of first conductivity type portions (52) is electrically connected to the source region (11).


the first wiring (24) extends along one of the pair of long sides of the first (trench) insulation, 
the second wiring (22) extends along the other of the pair of long sides of the first (trench) insulation, 
the plurality of diodes (30) are aligned along the pair of long sides of the first (trench) insulation.  

With respect to claim 17, the semiconductor layer is formed in a rectangular shape in plan view, the first trench (205) is formed in a central portion of the semiconductor layer, and in view of NISHIDA, AMENDMENT AND RESPONSESN: 16/425,568Page 6 of 12Atty. Dkt. No. ROHM61-34635the second trench (48) is formed on a peripheral edge portion of the semiconductor layer. 

With respect to claim 18, in view of NISHIMURA, the semiconductor device further including:  
a first pad (3) electrically connected to the first wiring (6); and 
a second pad (4) electrically connected to the second wiring (7), wherein 
the first pad (3) and the second pad (4) are disposed alongside each other at one corner portion of the semiconductor layer. (See FIG. 1).

. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TOMOMATSU ‘037, NAKAJIMA ‘545, NISHIDA ‘536 and NISHIMURA ‘030, as applied to claim 1 above, and further in view of YOSHIKAWA et al. (US. Pub. No. 2009/0230500) of record.
TOMOMATSU ‘037, in view of NAKAJIMA ‘545, NISHIDA ‘536 and NISHIMURA ‘030, teaches the semiconductor device as described in claim 1 above including the second conductivity type portion, which is formed in a region surrounded by the first conductivity type portion. 
Thus, TOMOMATSU ‘037, NAKAJIMA ‘545, NISHIDA ‘536 and NISHIMURA ‘030 are shown to teach all the features of the claim with the exception of explicitly disclosing the second conductivity type portion be formed as circular shape. 
However, YOSHIKAWA teaches a semiconductor device including: 
a diode (22) includes the first conductivity type portion (26), which is formed to an annular shape in plan view, and the second conductivity type portion (27), which is formed in a region surrounded by the first conductivity type portion (26), wherein the second conductivity type portion (27) is formed to a circular shape in plan view. (See FIGs. 12-14). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second conductivity type portion of TOMOMATSU having the circular shape as taught by YOSHIKAWA for the same intended purpose of providing the second portion surrounded by the first portion, without departing from the scope of either.
In re Rose, 105 USPQ 237 (CCPA 1955).     

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over TOMOMATSU ‘037, NAKAJIMA ‘545, NISHIDA ‘536 and NISHIMURA ‘030, as applied to claim 6 above, and further in view of DARWISH et al. (US Patent No. 9,024,379) of record.
With respect to claim 10, TOMOMATSU ‘037, in view of NAKAJIMA ‘545, NISHIDA ‘536 and NISHIMURA ‘030, teaches the semiconductor device as described in claim 6 above including: 
the first conductivity type source region (35), formed at a side of the gate trench (28) and exposed at the 5front surface of the semiconductor layer (2); and 
the second conductivity type body region (34), formed at the side of the gate trench (28) such that the body region (34) is in contact with the source region (35).  

Thus, TOMOMATSU ‘037, NAKAJIMA ‘545, NISHIDA ‘536 and NISHIMURA ‘030 are shown to teach all the features of the claim with the exception of explicitly disclosing a source trench. 
However, DARWISH teaches a semiconductor device including: 
a source trench (125), passing through a source region (115) and a body region (113) from front surface of the semiconductor layer and reaching drain region (109);AMENDMENT AND RESPONSESN: 16/425,568Page 3 of 7

a conductive body (129), embedded in the source trench (125) via the insulating film (127) and constituted of the same material as the gate electrode (123). (See FIGs. 1, 4A).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the source region of TOMOMATSU ‘037 including the source trench as taught by DARWISH to lower forward voltage drop.

With respect to claim 11, in view of DARWISH, the semiconductor device further comprises: a second conductivity type impurity region (435) formed at a bottom portion of the source trench (125).  

With respect to claim 12, the gate trench (53), the first trench (63) of NAKANO, the second trench (in view of NISHIDA), and the source trench (in view of DARWISH) have the same depth as each other.  

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Applicant asserts: “the diodes 30a, 30b and 31 are each connected in series with each other”.

As shown in FIG. 3, the bottom two diodes, 67 and 66, of the instant invention, the N-region 56 of diode 67, and P-region 55 of diode 66 are connected to cathode 19(11).
Similarly, the bottom two diodes, 30a, 31, of TOMOMATSU, FIG. 7A, the N-region 18 of diode 30b, and P-region 16 of diode 31, are connected to cathode 24. 
Therefore, diodes 30b and 31 are connected in parallel.

Secondly, diodes 67, where the N-region 56 of one is connected to P-region 55 of the other.  
Similarly, the N-region 18 of diode 30a is connected to P-region 16 of 30b. 
Therefore, diode 30a and 30b are connected serially to each other. 
The limitations are met.
 
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829